Title: From Benjamin Franklin to François Willem de Monchy, 29 August 1781
From: Franklin, Benjamin
To: Monchy, François Willem de


Sir,
Passy, near Paris, Augt. 29 1781
I remember with Pleasure & Thankfulness the Civilities I received from you when I formerly visited Rotterdam in company with Sir John Pringle.—
The Bearer of this, is a young Physician of Pennsylvania, who travels for Improvement in his Profession. As he will be quite a Stranger in Holland, I take the Liberty of introducing him to you, believing you will have Pleasure in giving him such Counsels, & communicating to him such Lights, as may render him more serviceable to his Country.—
I send by him some Pieces of my Writing, which have been collected and printed in England. I wish they were more worthy the Acceptance of our Batavian Society, which I hope continues to flourish.— With great Esteem & Respect I have the Honour to be, Sir, Your most obedient & most humble Sert.
B Franklin
Dr de Monchy
